Shulman, Judge.
Defendant appeals his conviction of the offense of armed robbery on the general grounds. We affirm.
In view of the eyewitness testimony of two individuals present at the scene of the crime identifying the defendant as the perpetrator of the crime charged, along with circumstantial evidence implicating defendant with the commission of the offense, we must conclude that a rational trier of fact could reasonably find defendant guilty of the crime of armed robbery beyond á reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560). See also Ross v. State, 149 Ga. App. 189 (2) (253 SE2d 856). This being so, the judgment of the trial court is affirmed.

Judgment affirmed.


Quillian, P. J., and Carley, J., concur.